In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00342-CR
     ___________________________

JOSE GUADALUPE HERNANDEZ, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1600083D


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       In accordance with a plea bargain, appellant Jose Guadalupe Hernandez

pleaded guilty to continuous violence against the family and was placed on deferred-

adjudication community supervision for two years. See Tex. Penal Code Ann. § 25.11.

Consistent with Hernandez’s plea, the “Trial Court’s Certification of Defendant’s

Right of Appeal” states that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2), (d). Despite the certification,

Hernandez filed a pro se notice of appeal.

       We notified Hernandez by letter of the trial court’s certification and informed

him that unless he filed a response showing grounds for continuing the appeal, we

would dismiss it. See Tex. R. App. P. 25.2(a)(2), (d), 44.3.

       Rule 25.2(a)(2) provides that in plea-bargain cases, such as this one, a defendant

may appeal only (1) matters raised by written motion filed and ruled on before trial,

(2) cases in which the defendant obtained the trial court’s permission to appeal, or

(3) instances in which the specific appeal is expressly authorized by statute. Tex. R.

App. P. 25.2(a)(2). Hernandez has filed a pro se response, but it does not provide

grounds for continuing the appeal. He has not indicated that he is appealing a ruling

on a written pretrial motion, he does not have the trial court’s permission to appeal,

and he points to no statute expressly authorizing this appeal. See id.




                                             2
      Thus, in accordance with the trial court’s certification, we dismiss the appeal.

See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006).




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 24, 2019




                                           3